Citation Nr: 1119396	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy, to include grand mal seizures.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Dean Clark, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for tinnitus and epilepsy, to include grand mal seizures.

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2010).  In June 2010, the Veteran submitted copies of two pages of service personnel records.  At the hearing in October 2010, an additional copy of a November 1961 Army training center extract was submitted.  As the record now contains copies of several service department personnel records, which were not associated with the claims folder when VA first decided the claim, and these are pertinent to the claim of entitlement to service connection for tinnitus, this claim will be reconsidered without consideration of whether there is new and material evidence.  Id.  The Board has therefore listed the issue on the title page accordingly.    

In July 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  In October 2010, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of each transcript is of record.  

The issues of entitlement to service connection for tinnitus and epilepsy, to include grand mal seizures, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The issue of entitlement to service connection for epilepsy, to include grand mal seizures, was denied in a June 2006 rating decision.

3.  The evidence received since the June 2006 rating decision is new and material evidence.  


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied entitlement to service connection for epilepsy, to include grand mal seizures, is final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the June 2006 rating decision and the claim of entitlement to service connection for epilepsy, to include grand mal seizures, is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010). 

(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the favorable decision to reopen the claim for entitlement to service connection for epilepsy, to include grand mal seizures, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

The Veteran seeks to reopen his service connection claim for epilepsy, to include grand mal seizures.  In a June 2006 rating decision, the Veteran was denied service connection for this claim as there was no evidence showing aggravation in service.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence received since the June 2006 rating decision includes VA outpatient treatment records from August 2005 to September 2007 and on April 2009, a February 2008 private treatment statement, a July 2009 local hearing transcript before a DRO, and an October 2010 video conference hearing transcript before the undersigned Veterans Law Judge.     

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's service connection claim for epilepsy, to include grand mal seizures.  Specifically, Dr. C.S. indicated, in a February 2008 private treatment statement, that the Veteran reported a history of seizures when he applied and enlisted in service but however, at that time, the Veteran was not having an active problem or disability from seizures when he applied for military duty and enlisted in the Army.  She further noted that the Veteran had his first symptomatic grand mal seizure during military service, and since then, the Veteran "continued to have reoccurring breakthrough seizures requiring anticonvulsant treatment for quite a number of years with Dilantin and Mysoline.  This problem continued throughout [the Veteran's] active working lifetime interfering with many job opportunities."  

As a result, the Board finds this newly submitted evidence to be both new and material as it was not previously submitted at the time of the June 2006 rating decision and potentially suggests that the Veteran's epilepsy existed prior to his military service and was aggravated therein, which bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for epilepsy, to include grand mal seizures.

For the reasons stated above, the Board finds that the newly submitted evidence, specifically, the February 2008 private treatment statement, to be both new and material.  Having submitted new and material evidence, the Veteran's service connection claim for epilepsy, to include grand mal seizures, is reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).  The adjudication of the underlying claim on the merits is being deferred, pending completion of the development requested below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for epilepsy, to include grand mal seizures, is reopened; and to that extent only, the appeal is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for epilepsy, to include grand mal seizures, and tinnitus.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that service connection is warranted for his epilepsy as a result of a grand mal seizure during his military service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West Supp. 2010).  This presumption attaches only where there has been an induction examination in which the later- complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (2010); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West Supp. 2010).

Review of a September 1961 report of medical history reveals that the Veteran marked yes for having a history of epilepsy and having three episodes of some type of seizure in his sleep after hard days work during the past year.  It was also noted that there was no past history or documentation of epilepsy.  Nonetheless, a September 1961 entrance examination report revealed no neurological abnormalities and he was marked as qualified for general military service.  Later that month in two September 1961 service treatment records, the Veteran reported having a seizure.  He woke up with cramps and reported having these attacks during his sleep, things fading out and he could not remember what happened for a few seconds.  The Veteran also noted these symptoms lasted for about one to two days.  A September 1961 examination report for the medical board noted a neurologic abnormality, specifically epilepsy grand mal.  

Upon separation from service, the Veteran was deemed medically unfit for service due to, in pertinent part, epilepsy, grand mal, in a November 1961 medical board proceeding record.  It was also reported that the Veteran's disorder was not aggravated by service or caused incident to service.  

Post service private and VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's epilepsy.  A July 1997 private treatment record noted the Veteran's history of elopes from age 19, and that the Veteran is currently not on medications and has been seizure free for approximately eight years.  A November 2006 VA outpatient treatment record noted that the Veteran had a complex partial seizure after an aortic valve replacement in December 2005.  Since then, he has been treated with medication and is currently asymptomatic.  Most recently, in an April 2009 VA outpatient treatment record, the Veteran re-started his medication for seizure control and noted that he needs to continue such medication for life.  

In addition, as discussed above, Dr. C.S. submitted a February 2008 private treatment statement regarding the Veteran's epilepsy.  She noted the Veteran's seizure in December 2005 and that the Veteran is again back off the medication, yet still maintains a seizure predisposition and risk.  She noted a history of seizures was reported at the time of enlistment and further opined that upon the Veteran's enlistment in the military, he was not having any active problem or disability from seizures.  The Veteran's in-service "grand mal seizure [was] very possibly aggravated by a period of insomnia, but regardless, he had his first symptomatic grand mal seizure in quite a while . . . From that time on, he continued to have reoccurring breakthrough seizures requiring anticonvulsant treatment for quite a number of years with Dilantin and Mysoline."  Dr. C.S. also noted that "it does seem clear from [the Veteran's] history that during service a previous inactive problem was aggravated and became active and required chronic treatment for many, many years and even with treatment, he did a good deal of his adult life continu[ing] after discharge from the military[,] to have ongoing breakthrough seizures."   

The Veteran also asserts that service connection is warranted for his bilateral tinnitus as a result of in-service noise exposure without the use of hearing protection during his basic training and qualification for the M-1 rifle.

Review of the Veteran's service personnel records and a November 1961 Army Training Center record shows that the Veteran participated in basic combat training and that he qualified as an expert for the M-1 rifle in November 1961.  

In a February 2005 VA outpatient treatment record, the Veteran underwent an audiology consultation and reported constant bilateral tinnitus and a history of otitis media treated by antibiotics.  He also reported a history of noise exposure, but did not specify the source of such noise exposure.

The Board notes that the Veteran is competent to assert that he has experienced symptoms of epilepsy during his military service and since separation from service, as well as symptoms of tinnitus since separation from service claimed as due to in-service noise exposure during basic training.  As such there remains some question as to whether the Veteran's epilepsy and tinnitus are attributable to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, given the Veteran's contentions regarding his current disabilities and the medical evidence suggesting that his current disabilities are possibly attributable to service, the Board finds that VA examinations are necessary prior to final appellate review for each claim on appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's epilepsy and tinnitus from September 2007, the date of the most recent VA outpatient treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Schedule the Veteran for the appropriate VA examination to determine whether the Veteran's epilepsy began in, or was aggravated by, his active military service.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted.  If it is determined that the disability existed prior to service, the examiner is requested to offer an opinion as to whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)  

If it is determined that the Veteran's epilepsy did not exist prior to service, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the disability had its origin in service or is in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  Schedule the Veteran for the appropriate VA audiological examination to determine whether there is a causal nexus between his active military service and his tinnitus.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted.  The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's tinnitus had its origin in service or is in any way related to the Veteran's active service, to include as due to acoustic trauma in service.

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


